DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the exterior outlet" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim later recites “at least one exterior outlet” It is unclear if first recitation of “the exterior outlet” is referring to the same “at least one exterior outlet” or a different exterior outlet. 
Claims 32-35 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 28-38, 40 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20090086576) in view of McLoughlin (US 20040108116).

Regarding claim 21, Downton teaches:
A valve, the valve comprising: 
an exterior body (Downton 28), the exterior body including: 
at least one exterior inlet (Downton near 34); 
at least one exterior outlet (Downton near 40); 
a chamber (Downton 32) located inside the exterior body in fluid communication with the exterior inlet and the exterior outlet; and 
an interior body (Downton comprising at least one of 30, 36) located in the chamber within the exterior body and moveable relative to the exterior body from an open configuration to a closed configuration, the interior body including: at least one interior inlet (Downton 42); and at least one interior outlet (Downton 38) but does not 
McLoughlin teaches forming downhole valves from erosion-resistant ultrahard material (McLoughlin [0052-0053]) including the outer housing, inner housing, and internal valve components (McLoughlin [0010, 0052-0053], Claims 18, 24, 27-29).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Downton to include forming valve components from ultrahard material in order to reduce erosion during use as erosion results in premature failure of the valves McLoughlin [0009].

Regarding claim 22, the combination of Downton and McLoughlin teaches:
The valve of claim 21, wherein the at least a portion of the exterior body (Downton 28) including the ultrahard material and the at least a portion of the interior body (Downton comprising at least one of 30, 36) including the ultrahard material are adjacent (Downton Fig. 2).

Regarding claim 23, the combination of Downton and McLoughlin teaches:
The valve of claim 21, wherein the at least one interior inlet (Downton 42) is disposed adjacent to the at least one exterior inlet (Downton 34) in the open configuration.

Regarding claim 25, the combination of Downton and McLoughlin teaches:
(Downton Fig. 2) to the exterior inlet.

Regarding claim 26, the combination of Downton and McLoughlin teaches:
The valve of claim 21, further comprising a first exterior inlet (Downton 34) but does not expressly state a second exterior inlet, wherein the first exterior inlet and the second exterior inlet are located on radially opposing sides of the exterior body. However, Downton does teach first and second exterior outlets (Downton 40) located on radially opposing sides of the exterior body. The examiner takes the position that It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a second exterior inlet arranged similar to the second exterior outlet in order to allow the operator to configure the valve to reduce pressure loss while maintaining flow rate in the open position when not actuating the valve. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI) (B).

Regarding claim 28, the combination of Downton and McLoughlin teaches:
The valve of claim 21, wherein the at least one interior outlet is disposed longitudinally (Downton Fig. 2) within the exterior outlet, the interior outlet and the exterior outlet being coaxial.

Regarding claim 31, Downton teaches:

an exterior body an exterior body (Downton 28), the exterior body including: 
an exterior surface (Downton 28), the exterior surface including a recess (Downton near 34), at least one exterior inlet (Downton near 34) positioned in the recess of the exterior surface, 
a chamber (Downton 32) disposed inside the exterior body in fluid communication with the exterior inlet and the exterior outlet (Downton 40), the chamber having a generally cylindrical shape (Downton Fig. 2), and 
at least one exterior outlet (Downton 40); and an interior body (Downton comprising 30, 36) disposed within the chamber, the interior body having a generally cylindrical shape (Downton Fig. 2) including: at least one interior inlet (Downton 42); and at least one interior outlet (Downton 38) but does not expressly state wherein at least a portion of the exterior body includes polycrystalline diamond (PCD), wherein at least a portion of the interior body includes polycrystalline diamond (PCD).
McLoughlin teaches forming downhole valves from erosion-resistant polycrystalline diamond material (McLoughlin [0052-0053]) including the outer housing, inner housing, and internal valve components (McLoughlin [0010, 0052-0053], Claims 18, 24, 27-29).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Downton to include forming valve components from polycrystalline diamond material in order to reduce erosion during use as erosion results in premature failure of the valves McLoughlin [0009].

Regarding claim 32, the combination of Downton and McLoughlin teaches:
The valve of claim 31, wherein the valve has an open configuration (Downton [0022]) and a closed configuration (Downton [0022]), and the valve moves from the closed configuration (Downton [0022]) to the open configuration and from the open configuration to the closed configuration, at least in part using an electric actuator (Downton [0023]).

Regarding claim 35, the combination of Downton and McLoughlin teaches:
The valve of claim 31, wherein the recess is recessed through about 50% of a radius (Downton Fig. 2) of the exterior body.

Regarding claim 36, Downton teaches:
A method for controlling fluid flow through a valve, the method comprising: moving an interior body (Downton comprising 30, 36), the interior body positioned within an exterior body (Downton 28), the interior body including at least one interior inlet (Downton 42) and the exterior body including at least one exterior inlet (Downton 34), wherein the at least a portion of the exterior body (Downton 28) and the at least a portion of the interior body (Downton comprising 30, 36) are adjacently disposed (Downton Fig. 2); aligning the at least one interior inlet and the at least one exterior inlet in an open configuration (Downton Fig. 2); directing (Downton [0018-0023]) a fluid through the exterior inlet using a recess in the exterior body and into the interior inlet; and directing (Downton [0018-0023]) the fluid from the interior inlet to an interior 
McLoughlin teaches forming downhole valves from erosion-resistant polycrystalline diamond material (McLoughlin [0052-0053]) including the outer housing, inner housing, and internal valve components (McLoughlin [0010, 0052-0053], Claims 18, 24, 27-29).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Downton to include forming valve components from polycrystalline diamond material in order to reduce erosion during use as erosion results in premature failure of the valves McLoughlin [0009].

Regarding claim 37, the combination of Downton and McLoughlin teaches:
The method of claim 36, further comprising directing a first fluid flow from a first exterior inlet (Downton 34) but does not expressly state a second exterior inlet, wherein the first exterior inlet and the second exterior inlet are located on radially opposing sides of the exterior body. However, Downton does teach first and second exterior outlets (Downton 40) located on radially opposing sides of the exterior body. The examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a second exterior inlet arranged similar to the second exterior outlet in order to allow the operator to configure the valve to reduce pressure loss while maintaining flow rate in the open position when not actuating the (Downton inside 32).
 
Regarding claim 38, the combination of Downton and McLoughlin teaches:
The method of claim 37, further comprising a closed configuration (Downton [0018-0023]), wherein in the closed configuration a first force (Downton [0018-0023]) is applied to the interior body by fluid pressure through the first exterior inlet, and a second force (Downton [0018-0023]) is applied to the interior body by fluid pressure through the second exterior inlet, and wherein the first force and the second force are approximately equivalent.

Regarding claims 24, 29-30, the combination of Downton and McLoughlin teaches:
The valve of claim 21, but does not describe the dimensions of the components however, it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include sizing components of the valve assembly in order to allow the operator to size the valve to suit the specific environment where the valve is to be used and the desired downhole operations to be performed with the valve. Additionally, this would yield predictable result of allowing the operator to actuate a known valve in a known and predictable way. 


Regarding claims 33-34, 40 the combination of Downton and McLoughlin teaches:
The valve of claim 32/36, but does not describe the claimed operational force or speed of the valve however, it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include the valve assembly to function at the recited force and speed in order to allow the operator to customize the valve to suit the specific environment where the valve is to be used and the desired downhole operations to be performed with the valve. Additionally, this would yield predictable result of allowing the operator to actuate a known valve in a known and predictable way. 
Furthermore, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.

Allowable Subject Matter
Claims 27, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Mogedal (US 20140124209) teaches applying hardfacing to a valve to extend the service life of the valve. 
Skyllingstad (US 5246035) teaches forming valve components from one piece polycrystalline diamond. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674